IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carlos Javier Rivera Maysonet,                :
                   Petitioner                 :
                                              :
              v.                              : No. 430 C.D. 2016
                                              : Submitted: September 2, 2016
Pennsylvania Board of Claims,                 :
                 Respondent                   :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                             FILED: October 6, 2016

              Carlos Javier Rivera Maysonet (Petitioner), pro se, filed a petition to
rescind with the Board of Claims (Board) seeking to invalidate “Contract No.
3500/1999,” for, among other reasons, breach of that contract by Lehigh County
Court of Common Pleas President Judge Edward D. Reibman (Judge Reibman)
and Lehigh County Court of Common Pleas Judge Maria L. Dantos (DA Dantos),
who previously served in the Lehigh County District Attorney’s Office. Petitioner
was charged with and pled guilty to criminal homicide. The Docket No. for
Petitioner’s criminal case is CP-39-CR-0003500-1999.1 DA Dantos represented
the Commonwealth in Petitioner’s criminal case. Judge Reibman presided over


1
  Petitioner submitted portions of the record from his criminal case along with his petition to
rescind before the Board and with this Court on July 15, 2016.
Petitioner’s criminal case, accepted Petitioner’s guilty plea to criminal homicide
and sentenced Petitioner to life imprisonment.
               Although it is difficult to discern2 the exact claim Petitioner sought to
pursue before the Board, it appears from Petitioner’s filing that he sought to
invalidate his agreement to plead guilty to criminal homicide. Upon receipt of
Petitioner’s petition to rescind, the Board answered Petitioner with a letter stating
that it had no jurisdiction over his claim. Petitioner appealed to this Court for
review of the Board’s rejection of his petition on jurisdictional grounds.
               Before this Court, Petitioner argues that jurisdiction over his petition
to rescind is properly vested with the Board and that his plea agreement constituted
a contract with officers of the Commonwealth acting in their official capacity, a
contract which those officers failed to enter into with clean hands and subsequently
breached. The Board contends that it is without jurisdiction because Petitioner’s
claim does not arise from a contract as defined by the Commonwealth Procurement
Code (Code), 62 Pa. C.S. §§ 101-2311, and because Petitioner’s claim is not
against an agency of the Commonwealth. We agree with the Board.3
                 In 2002 the General Assembly enacted amendments to the Code that
repealed the Board of Claims Act, Act of May 20, 1937, P.L. 728, as amended,
formerly 72 P.S. §§ 4651-1 to 4651-10, repealed by Act of December 3, 2002, P.L.
1147, and, among other changes, set forth the Board’s jurisdictional grant in
Section 1724 of the Code. 62 Pa. C.S. § 1724; see Scientific Games International,


2
 In addition to Petitioner’s pro se status, Petitioner states in the argument section of his brief that
his English language reading and writing skills are limited.
3
 Jurisdictional issues present pure questions of law over which this Court has plenary review.
Scientific Games International, Inc. v. Commonwealth, 66 A.3d 740, 749 (Pa. 2013).

                                                  2
Inc. v. Commonwealth, 66 A.3d 740, 744 (Pa. 2013) (Section 1724 of the Code
provides the Board with exclusive jurisdiction “to arbitrate claims arising from
contracts entered into by Commonwealth agencies in accordance with the
[Code].”); Dubaskas v. Commonwealth, Department of Corrections, 81 A.3d 167,
168 n.4 (Pa. Cmwlth. 2013) (holding that the Board’s jurisdiction did not extend to
claims arising from employment contracts entered into with the Commonwealth).
Section 1724 of the Code limits the Board’s jurisdiction to claims arising from a
“contract” or “written agreement” entered into or executed by a “Commonwealth
agency.” 62 Pa.C.S. § 1724. Agreements which are not with a Commonwealth
agency as that term is defined by the Code or which do not fall within the
definition of contract found within the Code are outside the Board’s jurisdiction
and consequently cannot be pursued before the Board.
            The Code defines “Commonwealth agency” as “[a]n “executive
agency, an independent agency, or a State-affiliated agency.” 62 Pa.C.S. § 103.
The definitions of the terms executive agency, independent agency, and state-
affiliated agency specifically exclude “any court or other officer or agency of the
unified judicial system.” Id.; compare Precision Marketing, Inc. v. Republican
Caucus of the Senate of PA/AKA Senate of PA Republican Caucus, 78 A.3d 667,
669 (Pa. Cmwlth. 2013) (The Board determined that it was without jurisdiction and
transferred this matter to the Commonwealth Court’s original jurisdiction because
the Senate Republican Caucus was not a Commonwealth agency within the
meaning of the Code).
            The definitions section of the Code does not contain a specific
definition for the term “written agreement” as distinct from a “contract.” Section
103 of the Code, 62 Pa. C.S. § 103. The Code defines a “contract” as a “type of


                                        3
written agreement, regardless of what it may be called, for the procurement or
disposal of supplies, services or construction and executed by all parties in
accordance with,” the Commonwealth Attorneys Act.4 The jurisdictional section
of the Code limits written agreements within the Board’s jurisdiction to those
“executed by a Commonwealth agency and the Office of Attorney General in
which the parties expressly agree to utilize the board to arbitrate disputes arising
from the agreement.” Section 1724 of the Code, 62 Pa. C.S. § 1724.
                 In his petition to rescind filed with the Board, Petitioner named two
individuals as respondents. Neither of these individuals are a Commonwealth
Agency within the meaning of the Code and to the extent that Petitioner’s filing
could be construed to name a court, officer or agency of the unified judicial system
as a respondent, the Code specifically excludes claims arising from contracts with
a court, officer or agency of the unified judicial system from the Board’s
jurisdiction.
                 Furthermore, Petitioner’s plea agreement does not fall within the
definition of contract or other written agreement over which the Board has
jurisdiction.      Petitioner’s plea agreement did not concern the procurement or
disposal of supplies, services or construction, and was not executed in accordance
with the Commonwealth Attorney’s Act; therefore, Petitioner’s plea agreement is
not a contract over which the Board has jurisdiction pursuant to the Code.
Petitioner’s plea agreement was not executed by a Commonwealth agency, as that
term is defined in the Code, and the Office of the Attorney General, and the parties
who did participate in the execution of Petitioner’s plea agreement did not
expressly agree to utilize the Board to arbitrate disputes arising from the plea


4
    Act of October 15, 1980, P.L. 950, 71 P.S. §§ 732-101 to 732-506.
                                                 4
agreement; therefore, Petitioner’s plea agreement is not a written agreement other
than a contract over which the Board has jurisdiction. As a result, Petitioner’s plea
agreement is not a contract within the Board’s jurisdiction.
             Accordingly, the Board’s dismissal of Petitioner’s petition to rescind
for lack of jurisdiction is affirmed.



                                        __________ ___________________________
                                        JAMES GARDNER COLINS, Senior Judge




                                           5
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carlos Javier Rivera Maysonet,        :
                   Petitioner         :
                                      :
            v.                        : No. 430 C.D. 2016
                                      :
Pennsylvania Board of Claims          :
                 Respondent           :


                                  ORDER


            AND NOW, this 6th day of October, 2016, the Pennsylvania Board of
Claim’s February 18, 2016 dismissal of Carlos Javier Rivera Maysonet’s Petition
to Rescind is AFFIRMED.



                                  __________ ___________________________
                                  JAMES GARDNER COLINS, Senior Judge